Citation Nr: 0211031	
Decision Date: 09/03/02    Archive Date: 09/09/02

DOCKET NO.  00-06 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for a low back 
disorder, currently rated as 40 percent disabling.

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability due to service-connected 
disorders.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from November 1981 to March 
1984.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision dated in September 1999, in which the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) confirmed and continued a 20 percent 
rating that was in effect for a low back disorder, 
characterized as low back pain with limitation of motion.  In 
January 2001, the RO increased this rating to 40 percent, 
effective as of December 29, 1998, the date of receipt by the 
RO of the veteran's claim for increased compensation.  The 
veteran has indicated continued disagreement with the 
evaluation assigned for this disability.


REMAND

With regard to the issue of entitlement to an increased 
rating for a low back disorder, the veteran was most recently 
issued a Supplemental Statement of the Case (SSOC) in April 
2000, at which time a 20 percent rating was in effect.  He 
thereafter furnished testimony at a personal hearing (in July 
2000), submitted private medical evidence (dated in July 2000 
and September 2000), and underwent a VA examination (in 
August 2000).  While the RO, in January 2001, increased the 
rating for this disorder to 40 percent, the veteran was not 
furnished an SSOC pertaining thereto.  Due process 
considerations require that an SSOC, referencing the evidence 
considered and the criteria for a rating greater than 40 
percent, be furnished to the veteran and his representative.

It is also noted that the veteran and his representative have 
never been advised of VA's duty to assist, and the 
implications thereof, as set forth in the Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. §§ 5100 et seq. (West 
Supp. 2002) (VCAA).  Such information should be communicated 
to the veteran.

It is further noted that the veteran, in April 2001, 
submitted timely disagreement with the RO's denial of his 
claim of entitlement to a total rating for compensation 
purposes based on individual unemployability due to service-
connected disorders (TDIU).  In such instances, the RO is to 
furnish the veteran with an SOC (or, in this case, an SSOC) 
on that matter prior to any further consideration of the 
claim by the Board.  Manlincon v. West, 12 Vet. App. 238 
(1999).

This case is accordingly REMANDED for the following:

1.  The RO is to issue the veteran and 
his representative an SSOC with regard to 
the issue of entitlement to an increased 
rating for a low back disorder, setting 
forth all pertinent laws and regulations 
to include the diagnostic criteria for a 
rating greater than 40 percent for lumbar 
impairment, and including a discussion of 
all pertinent evidence associated with 
the claims folder since April 2000.  

2.  In this SSOC, the RO should also set 
forth a discussion of its denial of the 
veteran's claim for TDIU benefits, to 
include all pertinent laws and 
regulations, and the evidence considered.  
The RO should advise the veteran and his 
representative of the appropriate time 
limits within which to submit a 
substantive appeal.

3.  The RO should also transmit to the 
veteran and his representative all 
pertinent information regarding the VCAA, 
and the obligations of VA and the veteran 
thereunder as to the development of his 
claims.

4.  Following the appropriate period of 
time, the case should be returned to the 
Board for further review, as warranted.  
With specific regard to the veteran's 
claim for TDIU benefits, this issue 
should be certified for appeal only if 
the veteran perfects an appeal by 
submission of a substantive appeal 
following issuance of the supplemental 
statement of the case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The veteran need take no action until he is so informed.  The 
purpose of this REMAND is to address due process concerns.  
No inferences as to the final disposition of this case should 
be made.



		
	C. W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




